DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/29/2022 has been entered.  Claims 1, 4-5 have been amended and Claims 2-3 have been cancelled.  Claims 1, 4-10 are currently pending in the application.  The amendment overcomes each objection previously set forth in the Non-Final Office Action of 12/29/2021.

Response to Arguments
The amendment overcomes interpretation under 112(f) and corresponding rejections under 35 U.S.C. 112(a) and 112(b) for each of the limitations provided in the Non-Final Office Action except the “display unit” in Claim 1.  The display unit as recited does not perform a function of the processor and no structure has been provided for this limitation.   Please see the interpretation under 35 U.S.C. 112(f) below.   
Claims 1, 5 were rejected as being indefinite under 35 U.S.C. 112(b).  Amended Claim 1 recites “a position specifying unit that specifies, based on the first captured image and the second captured image, a position of a specific region in the second captured image that is obtained from the specific light”.  However, it is unclear how a position of a specific region can be identified from the first captured image and the second captured image.  Please see the rejection under 35 U.S.C. 112(b) below.  The amendment to Claim 5 overcomes the rejection under 35 U.S.C. 112(b). 
Applicant’s arguments, see pages 3-5, filed 3/29/2022, with respect to the rejection(s) of Claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to Claim 1.
Regarding the noise component being a component of color substantially similar to the specific light, JP H03128043 A by Saito (hereinafter “Saito ’043”) does not disclose a noise component in the captured image.  However, JP H04145313 A by Saito (hereinafter “Saito ‘313”) discloses a method for extracting pattern light provided on an object and removing a noise component the pattern light.  Areas of detected pattern light are measured in the Y direction on the display and the area with the longest measurement is determined to be the true pattern light, while the remaining areas are determined to be false pattern light.  
Applicant asserts that the noise component disclosed by Saito ‘313 is based on the length of the light in the Y direction rather than the color of the light.  However, while the measurement method disclosed by Saito ‘313 relies on the length of the light in the Y direction, the noise components are automatically extracted by the endoscope before the measurement method is implemented.  Prior to determining the measurement of each area of pattern light in the Y direction, there is no distinguishable difference between the areas of true pattern light and those of false pattern light as shown on the display. 
Further, the phrase “a component of color”, under its broadest reasonable interpretation, is not limited to describing the color in which the light is shown on the display.  Even if Saito ‘313 did not disclose the noise component in the captured image as a component of color substantially similar to the specific light as discussed above, the “component of color” could be interpreted as the value of the measurement in the Y direction which corresponds to the pattern light region.  
Please see the rejection under 35 U.S.C. 103 below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“display unit” in Claim 1
Support has been provided in Specification paragraph [0014] for the “display unit”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a position specifying unit that specifies, based on the first captured image and the second captured image, a position of a specific region in the second captured image that is obtained from the specific light”.  This limitation is indefinite because the phrase “based on” does not clearly specify how a position of a specific region can be identified from the first captured image and the second captured image.  Further, it is unclear if the position specifying unit relies on the first and second captured images, the specific light, or both to determine the position of the specific region.
The term “substantially similar” in Claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The amount of variation associated with the phrase “substantially similar” as it relates to the component of color is unclear, making the scope of the claim indefinite.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP H03128043 A by Saito (hereinafter “Saito ’043”) in view of JP H04145313 A by Saito (hereinafter “Saito ‘313”).
Regarding Claim 1, Saito ‘043 discloses an endoscope apparatus (endoscope illumination system 3; Lines 52-60) comprising: an illumination light source unit, comprising a light source, that emits illumination light to illuminate a subject (illumination light emitted to object A from pattern projection unit 4; Lines 96-101; Figs. 1, 7); a specific light source unit, comprising a light source, that emits specific light (laser light from laser light source 8; Lines 52-60; Figs. 1, 7); a light emission controller that performs a control of lighting of the illumination light and performs a control of repeatedly lighting and dimming of the specific light at a specific frame interval (control unit 14 switches laser light on and off according to a predetermined algorithm; Lines 62-71); an imaging element, comprising an image sensor, that images the subject (objective optical system 2 for imaging the object A; Lines 16-21); 
a processor (video processor 7; Lines 52-60; Fig. 1) configured to function as: an imaging acquisition unit (image unit 16; Lines 56-60; Fig. 1) that acquires a first captured image obtained by imaging the subject illuminated with the illumination light (normal observation image acquired when laser light source device 8 is turned off; Lines 62-65) and a second captured image obtained by imaging the subject illuminated with the illumination light and the specific light (image acquired with illumination light and laser light; Lines 52-60); a position specifying unit that specifies, based on the first captured image and the second captured image, a position of a specific region in the second captured image that is obtained from the specific light (processing units 17-20 extract patterns from the image signal for calculation; Lines 56-60); an image processing unit that processes the first captured image or the second captured image to generate a specific image, based on the position of the specific region (processing units 17-20 calculate and overlay calculated coordinates of the extracted pattern for display; Lines 56-60, 83-88); and a display controller that causes a display unit to display the specific image (signal output from processor to TV monitor 11; Lines 83-88; Figs. 3-6).
Saito ‘043 further discloses processing units 17-20, which perform processing for the captured images corresponding to the normal and laser light emission modes, which are selected via a switching operation (Lines 67-71).  
Saito ‘043 does not disclose a noise component in the captured image which is a component of color substantially similar to the specific light, a color information conversion unit, a binarization processing unit, a mask image generating unit, or a removing unit.  However, Saito ‘313 discloses a shape measuring endoscope apparatus that obtains images of a subject illuminated with illumination light and pattern light (Lines 55-62).  Image data is supplied to the processor 10 for processing before being output to a monitor 11 for display.  A captured image includes a noise component which is filtered out so that the regions of pattern light can be recognized in the displayed image (Lines 75-85).  The processor calculates coordinates of the regions of pattern light as measurement information (Lines 93-107; Figs. 2-3).  Prior to determining the measurement of each area of pattern light in the Y direction, there is no distinguishable difference between the areas of true pattern light and those of false pattern light as shown on the display (Lines 36-46, 55-62).
In the processor 10, the captured image signal first undergoes monochromization to generate a monochrome image (Lines 75-79).  Next, binarization processing is performed to sharpen the pattern light and label pattern light regions in the captured image (Lines 80-85).  Coordinates for the pattern light regions are determined, and the pattern light is extracted from the appropriate regions according to a calculated measurement.  Regions that are not selected as pattern light regions are regarded as halation regions and removed in order to remove noise from the displayed image (Lines 86-99; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito ‘043 with the noise filtering processing disclosed by Saito ‘313 with the benefit of smoothly extracting pattern light without being affected by halation to dramatically improve the accuracy of shape measurement (Saito ‘313 Lines 108-111).
Regarding Claim 4, Saito ‘043 as modified by Saito ‘313 discloses the endoscope apparatus according to claim 1.  Saito ‘043 further discloses wherein the processor is further configured to function as an image selecting unit that selects a processing target image which is a target to be processed from among the first captured image and the second captured image (processing units 17-20 process the image corresponding to the light emission mode, which is selected via a switching operation; Lines 67-71), and processes the image selected as the processing target image based on the position of the specific region (calculated pattern used during image processing; Lines 73-81; Figs. 3-6).
Regarding Claim 5, Saito ‘043 as modified by Saito ‘313 discloses the endoscope apparatus according to claim 4.  Saito ‘043 further discloses wherein the image selecting unit selects the processing target image based on a movement of the position of the specific region during a predetermined time period (image selection corresponds to the light emission mode, where the light pattern has a position in the processed image; Lines 73-81; Figs. 3-6).
Regarding Claim 7, Saito ‘043 as modified by Saito ‘313 discloses the endoscope apparatus according to claim 1.  Saito ‘043 further discloses wherein the specific light is auxiliary measurement light used to measure the subject (laser light from laser light source device 8 projected from pattern projecting unit 5; Lines 52-60; Fig. 7), and wherein the image processing unit generates the specific image in which a measurement marker that is set according to the position of the specific region is displayed in a superimposed manner on the first captured image or the second captured image (processing units 17-20 calculate and display the image and coordinates; Lines 56-60; Figs. 3-6).
Regarding Claim 8, Saito ‘043 as modified by Saito ‘313 discloses the endoscope apparatus according to claim 7.  Saito ‘043 further discloses wherein the measurement marker includes a first measurement marker indicating an actual size of the subject or a second measurement marker including a crossing line which is formed on the subject by the auxiliary measurement light and gradations serving as an index of a size of the subject on the crossing line (scale S covers a portion of object A in the processed image and contains constant value spatial coordinates; Lines 137-141, 153-156; Fig. 5).

Claims 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito ‘043 in view of Saito ‘313 as applied to claims 4, 7 above, and further in view of JP 2005279028 A by Atsuo et al. (hereinafter “Atsuo”).
Regarding Claim 6, Saito ‘043 as modified by Saito ‘313 discloses the endoscope apparatus according to claim 4.  Saito ‘043 further discloses a normal observation image acquired when laser light source device 8 is turned off (Lines 62-65) and a measurement image acquired with illumination light and laser light (Lines 52-60).  The emission of the laser light corresponding to the light emission mode is selected via a switching operation (Lines 67-71).
Saito ‘043 does not disclose receiving an instruction from a user.  However, Atsuo discloses an endoscope including light emitted from a light source 44 when a length measurement switch 47 is pressed.  In this measurement mode, an observation object 48 is irradiated with pattern light 52 from a light source ([0025]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the switching operation disclosed by Saito ‘043 with the user input disclosed by Atsuo with the benefit of eliminating extra operation steps for each measurement of an observation object (Atsuo [0039]). 
Regarding Claim 9, Saito ‘043 ad modified by Saito ‘313 discloses the endoscope apparatus according to claim 7.  Saito ‘043 does not disclose receiving an instruction from a user.  However, Atsuo discloses an endoscope including light emitted from a light source 44 when a length measurement switch 47 is pressed.  In this measurement mode, an observation object 48 is irradiated with pattern light 52 from a light source ([0025]; Fig. 1).  The display mode of monitor 50 is controlled by changeover switch 50A such that images from different light modes can be displayed.  Different light modes contain different illumination patterns and marker styles, as shown in Figs. 3-6 ([0031, 49]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito ‘043 with the user input disclosed by Atsuo with the benefit of increasing the degree of freedom of observation concerning the displayed image (Atsuo [0031]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito ‘043 in view of Saito ‘313 as applied to claim 1 above, and further in view of US 20160041098 A1 by Hirawake et al. (hereinafter “Hirawake”).
Regarding Claim 10, Saito ‘043 as modified by Saito ‘313 discloses the endoscope apparatus according to claim 1.  Saito ‘043 does not disclose a fluorescent light or a fluorescent display region.  However, Hirawake discloses a fluorescence viewing device including an imaging device 12 which transmits light in a fluorescence region to obtain a fluorescence image ([0038]).  Captured fluorescence and background images are processed in a difference arithmetic unit 15 to generate a difference image for display which isolates the fluorescence region.  The fluorescence region is shown in the displayed fluorescence image as well as the difference image, as shown in Figs. 3A-C and 4A-C ([0048-50]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito ‘043 with the fluorescence image disclosed by Hirawake with the benefit of enhancing visibility in the color display image of the observed object (Hirawake [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190188842 A1
JP H07136101 A

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795